Citation Nr: 0407372	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  02-20 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from August 1971 to 
August 1974.

This appeal arises from an August 2001 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied entitlement to service connection for 
hepatitis C.  The veteran has appealed to the Board of 
Veterans' Appeals (Board).

The veteran testified before the undersigned Veterans Law 
Judge in September 2003.  


FINDINGS OF FACT

1.  Hepatitis C was contracted during active service as a 
result of intravenous drug abuse without credible evidence of 
other likely exposure to blood products or other likely means 
of hepatitis C transmission.

3.  Hepatitis C is not of service origin.


CONCLUSION OF LAW

Hepatitis C was incurred as the result of his abuse of drugs 
and was not incurred in the line of duty. The regulatory 
requirements for service connection are not met.  38 U.S.C.A. 
§§ 105, 1110, 1137, 1131, (West 2002); 38 C.F.R. §§ 3.1, 
3.102, 3.301, 3.303. (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was recently enacted.  .  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  With regard to number 4, the General 
Counsel has held that the Court's statement that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VAOPGCPREC 1-2004 (2004).

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi 16 
Vet. App. 183 (2002).

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was furnished a 
statement of the case in July 2002 which provided notice of 
the law and governing regulations, as well as the reasons for 
the determination made regarding his claim.  Further by way 
of letter dated in April 2001, the RO specifically informed 
the veteran of the information and evidence needed from him 
to substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA treatment records have been 
obtained and associated with his claims file.  There is no 
identified evidence that has not been accounted.  

Therefore, under the circumstances, the Board finds that the 
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Factual Background

The veteran's service medical records (SMRs) reflect that in 
January 1973, while stationed in Germany, he contracted 
hepatitis.  He was hospitalized for 8 days.  The hospital 
report notes that he had a one-week history of fatigue and 
turning yellow.  He reportedly had a drug habit of smoking 
hash and using intravenous (IV) heroin every day for the 
recent three to four months.  According to the report, the 
veteran said that he had shared needles with his friends.  
The liver appeared to be normal at that time, but the skin 
was jaundiced.  There were bilateral antecubital needle 
tracks in the skin.  On the day of discharge, his appetite 
and strength had returned, his urine had cleared, and his 
laboratory values were normalizing.  The discharge diagnoses 
were: (1) Improper use of drugs, IV opiate for 3-4 months, 
LOD (line of duty): Yes; and, (2) Hepatitis, as a result of 
#1.  Australian Antigen not back at time of discharge.  LOD: 
Yes.  

The hospital report further notes that the veteran was 
returned to duty on limited profile with continued drug 
counseling ordered.  A separation examination in May 1974 was 
normal.  

The RO obtained outpatient medical reports from St. Louis and 
Poplar Bluff VA medical centers, dated from 1999 to 2001.  
These records reflect treatment for various health problems.  
They contain a diagnosis of hepatitis C, apparently first 
given in 1999.  Significantly, an August 1999 outpatient 
treatment report reflects that it was highly probable that 
the duration of the veteran's hepatitis C was greater than 20 
years.  

In a notice of disagreement (NOD), the veteran argued that 
hepatitis C might have been caused by in-service vaccinations 
from an air-injection syringe.  In his substantive appeal, 
the veteran argued that air-injection syringes might have 
spread hepatitis C, or he might have simply contracted it 
from other servicemen.

In September 2003, the veteran testified before the 
undersigned Veterans Law Judge that there were several 
possible active service non-drug etiologies for his hepatitis 
C.  He felt that he might have contracted it through his food 
or eating utensils, as local civilians worked at the mess 
hall.  He felt that it might have been contracted through 
air-injection syringes.  He testified that he was told that 
hepatitis C could be related to alcoholic beverage 
consumption, which he did do during active service.  He 
testified that the only risk factor for hepatitis C after 
active service was while working in a VA medical center 
laundry room.  He also testified that he received his 
relevant medical treatment only at VA facilities.  

Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated in the line of duty during active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs. 
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  VA's 
General Counsel has confirmed that direct service connection 
for a disability that is a result of a claimant's own abuse 
of alcohol or drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990. See 
VAOPGCPREC 7-99; VAOPGCPREC 2-98.

38 C.F.R. § 3.301(d) states: 

An injury or disease incurred during 
active military, naval, or air service 
shall not be deemed to have been incurred 
in line of duty if such injury or disease 
was a result of the abuse of alcohol or 
drugs by the person on whose service 
benefits are claimed.  For the purpose of 
this paragraph, alcohol abuse means the 
use of alcoholic beverages over time, or 
such excessive use at any one time, 
sufficient to cause disability to or 
death of the user; drug abuse means the 
use of illegal drugs (including 
prescription drugs that are illegally or 
illicitly obtained), the intentional use 
of prescription or non-prescription drugs 
for a purpose other than the medically 
intended use, or the use of substances 
other than alcohol to enjoy their 
intoxicating effects.  

The medical evidence indicates that the veteran's acute 
hepatitis during active service stemmed from IV drug use.  
Post service medical evidence strongly suggests that 
hepatitis C might also have been contracted during active 
service.  The veteran contends that hepatitis C might have 
arisen due to a non-IV drug use etiology during active 
service.  As such the Board must assess the weight to be 
given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that a veteran 
need only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail.  To deny 
a claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran has not submitted any medical evidence to support 
his contention that hepatitis was caused by anything other 
than IV drug use.  The veteran, as a layman without proper 
medical training and expertise, is not competent to provide 
probative evidence on a medical matter such as the diagnosis 
or etiology of a claimed medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, the 
Board cannot use the veteran's opinion in the determination 
of the etiology of hepatitis C.  


Weighing the medical opinion contained in the veteran's SMRs, 
which attributes hepatitis to the veteran's IV drug habit, 
against the veteran's opinion that his hepatitis stemmed from 
air-injection syringes, from other servicemen, or from the 
Army mess hall, the Board must conclude that the medical 
opinion outweighs the veteran's opinion.  The competent 
evidence therefore preponderates against a finding that 
hepatitis C is due to other than IV drug abuse during active 
service.  

The Board notes well that the SMRs also contain a favorable 
line of duty determination.  According to 38 C.F.R. § 3.1(m):

A service department finding that injury, 
disease or death occurred in line of duty 
will be binding on the Department of 
Veterans Affairs unless it is patently 
inconsistent with the requirements of 
laws administered by the Department of 
Veterans Affairs.  Requirements as to 
line of duty are not met if at the time 
the injury was suffered or disease 
contracted the veteran was: 
(1)	Avoiding duty by desertion, or was 
absent without leave which materially 
interfered with the performance of 
military duty. 
(2)	Confined under a sentence of court-
martial involving an unremitted 
dishonorable discharge. 
(3)	Confined under sentence of a civil 
court for a felony as determined under 
the laws of the jurisdiction where the 
person was convicted by such court.  

38 C.F.R. § 3.1(m) (2003).

While there is no evidence that the veteran meets any of the 
three line of duty exclusion set forth above, the Board 
nevertheless finds that the Army's line of duty determination 
is not binding on VA because that determination is patently 
inconsistent with the requirements of laws administered by 
VA.  As noted, VA regulations provide that for claims filed 
after October 31, 1990, disability due to abuse of drugs 
cannot be line of duty disability.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  The claim of entitlement to service connection for 
hepatitis C must be denied.  


ORDER

Service connection for hepatitis C is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



